Citation Nr: 1704316	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral conjunctivitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a left lower eyelid benign nevus.

4.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION


The Veteran served on active duty with the U.S. Navy from June 1980 to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2014, the Veteran appeared and testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

These claims were previously before the Board in March 2015.  The Board granted entitlement to service connection for left ear hearing loss, and denied entitlement to service connection for right ear hearing loss.  The Board remanded the issues of entitlement to service connection for rhinitis and a left lower eyelid lesion.

The RO implemented the Board's grant in a June 2015 rating decision, which provided a noncompensable rating, effective October 15, 2014.  Following the June 2015 rating decision, the RO issued a Supplemental Statement of the Case (SSOC) which addressed the new issue of entitlement to an effective date prior to October 15, 2014 for service connection for hearing loss.  The SSOC indicated that the March 2015 Board decision remanded the issue of hearing loss, which is inaccurate.  The Board was unable to find a notice of disagreement from the Veteran or his representative regarding the effective date assigned for his left ear hearing loss.  The appellate brief provided by the Veteran's representative in September 2016 only addressed the remanded issues of entitlement to service connection for allergic rhinitis and a left eyelid lesion.  Given the above, the Board does not consider the issue of an earlier effective date for the grant of left ear hearing loss to have been raised by the Veteran or his representative, and appears to have simply been an error in the SSOC. 

The issues of entitlement to service connection for water cyst removal, chronic dry eye, and immature cataracts with residuals have been raised by the record in a January 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue(s) of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral conjunctivitis and entitlement to service connection for Meniere's disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the medical and lay evidence of record does not support that the Veteran's allergic rhinitis began in service, or is otherwise related to his military service.

2.  The preponderance of the medical and lay evidence of record does not support that the Veteran's left lower eyelid lesion (later diagnosed as a benign nevus) was present in service, or is otherwise related to his military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a left lower eyelid benign nevus have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The virtual record contains the Veteran's service treatment records, post-service VA and private treatment records, lay statements, and VA examination reports.  The 2015 Board remand included a request from the Veteran to provide any ongoing private records or releases.  He has provided some ongoing private records and has not indicated that there are outstanding records he wished for VA to obtain.

The record contains examination reports from 2014 (eye) and 2015 (eye and allergic rhinitis).  The examination reports included interview and evaluation of the Veteran, as well as a review of his treatment records and service records.  The Board notes that in October 2016, the Veteran's representative argued that the October 2014 eye VA examination was inadequate because "the issue of the eyelid was addressed in two very brief sentences."  The Board notes that the 2014 eye examination was a complete eye examination, which additionally addressed scarring and disfigurement as well as providing specific statement regarding the left eyelid.  The examination did not include a nexus opinion.  The 2015 eye examination included a nexus opinion, although part of the rationale was based on a misreading of the medical evidence.   As will be discussed further below, the Board finds that the totality of the information provided in the VA examinations and private Disability Benefits Questionnaires, and specifically the contemporaneous medical records from service and 1989/1990 are sufficient upon which to decide the eyelid lesion claim on appeal.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303  (d). 

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469. 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Allergic Rhinitis

The Veteran contends that he is entitled to service connection for allergic rhinitis as a result of his military service.  He has indicated he first developed allergies in service.

During his August 2014 Board hearing, the Veteran's representative indicated that the Veteran had treatment for allergies on one occasion in service.  The Veteran additionally stated he thought he was only treated for allergies once in service.  He stated that was the only time he was suffering from it in service, but that his allergies worsened after service.  He stated he could not remember the details of his in-service treatment.  He stated he was next treated for his allergies, after service, in 1995.  He stated that his allergies worsened considerably in 1995.  In 1995, he discovered he was allergic to the orange coating on ibuprofen and developed a rash.  He indicated he already had "allergies" but that the allergic reaction to ibuprofen increased his "allergies."  At the time of the hearing, the Veteran was taking Zyrtec and Flonase for his allergic rhinitis.  He stated he had symptoms year-round and took medication year-round.  He stated he was stationed in Virginia during service and moved to Texas after discharge.  He also stated his allergies worsened when he moved to Texas.  When discussing his 1995 treatment, his representative asked if the Veteran's allergies started bothering him in 1995, or if that was just when he first sought treatment for them.  The Veteran answered that his allergies first started to bother him in 1995.  He described his allergies as a congested nose and watery eyes.  

The Board has reviewed the service treatment records contained in the virtual record, to include the Veteran's 1984 medical board provided before his discharge and his other medical boards during his four years of service.  The Board was unable to find any diagnosis of allergic rhinitis or any complaints of congested/runny nose or watery eyes (the symptoms the Veteran described in his Board hearing as being associated with his now diagnosed allergic rhinitis).

Additionally, as a part of receiving dental treatment during service, the Veteran was asked if he had any "allergies or sensitivities" or any "sinus trouble."  He indicated he answered no on each form he completed for dental treatment, including in November 1984 (the latest in the record).

A June 1986 VA examination included a brief evaluation of the Veteran's nose, sinuses, mouth and throat.  These were all noted to be "normal" and he was "not congested."  There was no mention of the symptoms of allergic rhinitis described by the Veteran during his hearing and there was no diagnosis of allergic rhinitis during this examination.  The examination was provided in conjunction with his left knee disability, but included an overall medical review.

During the course of the appeal, the veteran submitted medical receipts from San Antonino Asthma and Allergy.  The receipts indicated that the Veteran had a diagnosis of "allergic rhinitis, pollen."  The receipts were dated in May 2002 and March 2007.

In June 2015, the Veteran was afforded a VA examination in conjunction with his claim.  The examiner noted that VA treatment records showed a diagnosis of allergic rhinitis from July 2004.  Regarding his medical history, the Veteran stated that after leaving the USS DuPont he was put on limited duty due to surgery on his left knee.  He stated that onboard the USS Oppturne he was placed in an "asbestos surveillance medical program and was given 10 extra days of mess cook duty."  He stated he "has worked in various different areas which could account for developing allergic rhinitis."  At the time of the examination, he was taking Zyrtec and Flonase for his allergic rhinitis, which he stated were prescribed in 1995.  He also stated he received allergy shots from 1998 to 2000.  The Veteran reported that his symptoms of allergic rhinitis were that "it affects his vision, have to rub nose due to itching, and sneezing." 

After a physical examination, the examiner opined that the Veteran's allergic rhinitis was less likely than not due to his military service.  The Veteran' allergic rhinitis was noted to have symptoms of sneezing, rhinorrhea, nasal obstruction, and nasal itching along with other symptoms of postnasal drip and cough.  "These symptoms are usually due to pollen from trees, grasses, and weeds.  The condition normally will require a few years of allergen exposure to develop."  The examiner noted that the Veteran's service treatment records did not reveal any objective clinical evidence to support the diagnosis of allergic rhinitis during his service time.  Additionally, the Veteran stated he did not have symptoms of allergic rhinitis until 1995, at which time he was prescribed medication.  He also reported he received allergy injections from 1998 to 2000.  The examiner noted that the Veteran was assessed with allergic conjunctivitis in 1989, five years after discharge from service.  The examiner explained that a diagnosis of allergic conjunctivitis does not indicate that someone has allergic rhinitis, although they can appear concomitantly.

The Board notes that in 1989 the Veteran was treated for allergic conjunctivitis.  In October 1989, he was noted to have "allergies."  A December 1989 record noted that he worked with environmental irritants that were causing significant papillary symptoms bilaterally.  In February 1990, the Veteran stated he was still working in the same environment, but was more removed from the chemicals.  He continued to have burning, stinging, and itching.  These symptoms were generally diagnosed as allergic conjunctivitis.

An October 2016 VA emergency department note indicated the Veteran had a diagnosis of seasonal allergies.  He was instructed to continue his current allergy regimen of Benadryl at night and Prednisone taper for additional symptom control.  In November 2016, he again sought emergency department treatment and was assessed with allergic rhinitis and told to continue his medications as previously prescribed, including Afrin, and to increase his fluids.

Initially, the Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause(s) of allergic rhinitis is beyond the scope of lay observation.  See id.  Here, the Veteran has testified that he was treated for "allergies" on one occasion in service, but that he could not remember the details of the treatment, to include a date range.  The Board has reviewed the service treatment records and could not find any treatment for allergies in service.  The Veteran's statement regarding his in-service treatment for allergies is further complicated by his broad use of the term "allergies" when discussing his medical history.  He discussed his "allergic conjunctivitis" and his "allergy" to the orange coating on Ibuprofen (an allergic reaction) while discussing his "allergic rhinitis."  He has also provided internet articles on the sinusitis, presumably in support of his claim for allergic rhinitis.  Given the Veteran's in-service treatment for allergies could not be found, his description of several medical disorders under the blanket term "allergies," and his statements that he was first bothered by allergies in 1995 both during his Board hearing and his VA examination, the Board finds that his statement regarding the onset of his allergic rhinitis in service is less than credible.

As indicated above, the service treatment records do not contain treatment for, or complaints of symptoms of, or a diagnosis of allergic rhinitis.  A 1986 VA examination did not include complaints of symptoms of allergic rhinitis or a diagnosis of allergic rhinitis.  Treatment records from 1989 addressed allergic conjunctivitis, which appeared to be in the backdrop of environmental irritants of a chemical nature at his post-service job.  Additionally, the Veteran testified that he was first bothered by his allergic rhinitis in 1995, and was first prescribed medication for allergic rhinitis in 1995.  The 2015 VA examiner indicated that the Veteran reported first seeking treatment for allergic rhinitis in 1995.

Lastly, the 2015 VA examiner indicated that allergic rhinitis usually requires a few years of exposure to allergens, typically pollen from trees, grasses and weeds, prior to development of allergies.  The Veteran stated that after service, where he was stationed in Virginia, he moved to Texas.  Ten years after moving to Texas the Veteran sought treatment for and was prescribed medication for allergic rhinitis.  This timeline tends to support the VA examiner's assertion that the Veteran's allergic rhinitis was less likely to have begun in service.

As the record does not contain in-service treatment or symptoms of allergic rhinitis, the earliest objective evidence of treatment for allergic rhinitis is from 2002, the Veteran has reported he first sought treatment in 1995, and the record contains a negative medical nexus between the Veteran's current allergic rhinitis and his military service, the Board finds that entitlement to service connection for allergic rhinitis is not warranted.

Given the above, the Board finds that the weight of the evidence is against finding a link between current allergic rhinitis and service.  As such reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107 (b).

Left lower eyelid 

The Veteran contends that he developed a left lower eyelid lesion as a result of his military service.  At the time he applied for service connection he had a left lower eyelid lesion.  He had this lesion removed in 2014, and it was diagnosed as a benign nevus.

During his August 2014 Board hearing, the Veteran testified that in 1981 he was chipping pain on the deck of a ship when he got something in his eye.  He immediately went to sick call for it, as it was bothering his eye.  The Veteran's representative indicated that a foreign body was extracted from the Veteran's eyelid.  He stated this was the only time he sought treatment for his eyelid in service.  He stated he did not have any eye symptoms at the time he was medically discharged from service.  After service, he stated he next sought treatment for his eyes in October 1988.  He stated the lesion was right on his left lower eyelid, such that it obscured his vision in that eye.  He stated that over the years physicians suggested just monitoring the lesion.  He stated that the lesion irritated his eye at times and that his eye would twitch underneath where it was removed.  He also stated that, in service, he had a "particle...in the eye itself, in the eyelid, that they removed."  He believed it was a small piece of paint that was removed.  He said after it was removed, he did not have any additional problems in service.  He said when he first got the lesion he noticed it in the mirror.  The lesion grew slightly over the years as it was "0.3 mm" in 1989 and when it was removed it was "0.5 mm."  The Veteran also stated he had chronic conjunctivitis.  He testified that a physician had never indicated that there was a relationship between his conjunctivitis and his left eyelid growth.  

The Board has reviewed the Veteran's service medical records.  Notably, his June 1979 enlistment medical examination did not include a notation of a left lower eyelid lesion or cyst.  In September 1981, a service treatment record noted a complaint of a foreign body in his right eye.  The foreign body was removed.  There are no other treatment records during service which mention a left lower eyelid lesion or other complaints of eye irritants related to the left eye or eyelid.

In June 1986, the Veteran had a VA examination related to his left knee disability.  The evaluation of the Veteran's eye did not include a notation of an eyelid lesion or any eye diagnoses.

In September 1989, the Veteran reported a cyst under his left lower eyelid that he wished to have removed.  He was seen at Kelly AFB for allergic conjunctivitis and the lesion was noted, so he was seeking VA treatment as a follow-up.  He stated that while working the day before, his left eye began burning which was diagnosed as allergic conjunctivitis.  He was incidentally noted to have a left lower lid lesion, which he stated had been there for two years (1987) and had not changed in size, was nontender, and was without discharge.  The physician provided a differential diagnosis of skin cancer vs. chalazion.  He was also diagnosed with allergic conjunctivitis.  The lesion was described as 3 to 4 mm in size.  

In October 1989, the Veteran complained of a stye on his left lower eyelid for two years.  He stated that there had been no growth of the lid lesion for two years.  It was asymptomatic.  It was described as a 5mm papilloma left lower lid.  He was given an impression of allergies and papilloma.  Another October 1989 record, noted to be an ophthalmology consultation, noted the three to four mm irregular borders lesion on the Veteran's left eyelid.  He reported the lesion had been present for two years.  The assessment was to rule out skin cancer.

A December 1989 treatment record noted the Veteran was last seen in October 1989 for bilateral eye irritation and a left lower eyelid stye (which was written as "stye?").   He was noted to have a moderate conjunctive injection bilaterally.  He was symptomatic mainly at work due to environmental irritations causing significant papillary symptoms bilaterally.  No further assessment was made of his eyelid lesion.  

In February 1990, the Veteran was last seen in 1989 for bilateral eye irritation due to environmental irritants.  He stated he still had irritation and still worked in the same environment, but was more removed from the chemicals.  He had itching and burning.  He was again noted to have a left lower eyelid lesion on the "lid margin."  It was noted to be "prob[able] papilloma."  A section of the handwritten record noted "lesion present for 2-3 years.  No pain or enlargement."

In March 1991, the Veteran complained of left eye burning and stinging.  He was noted to have been seen a year prior and thought to have a left lower lid papilloma and environmental irritation.  He was assessed with mild injection of left eye.  He continued to have the small papilloma of the left lower lid.  

In September 1991, the RO denied the Veteran's claim of entitlement to service connection for bilateral conjunctivitis.

In January 1992, the Veteran sought treatment for burning sensation in his left eye, and stated it was a recurring problem.  He was diagnosed with conjunctivitis.  His eyelid lesion was not addressed.

There is a gap in treatment, and the next most recent treatment record is from November 2009.  He was noted to have a raised eyelid lesion, with a differential diagnosis of a "regressed chalazion versus papilloma."  Slit lamp photos were taken.  Another November 2009 record noted that the Veteran stated the lesion had existed since 1980.  He had not noticed any changes to the lesion in the past year and the ophthalmologist noted that it appeared unchanged from the prior year's photograph.  

In December 2010, the Veteran was noted to have a left lower eyelid lesion measuring 4.3 mm along the eyelid margin.  It was elevated with vascularization.  He was "stable for more than 20 years."  This would indicate the lesion would have formed sometime before 1990.

In May 2014, the Veteran had the left lower eyelid lesion excised.  The final pathological diagnosis was a benign intradermal nevus.

In June 2014, a Disability Benefits Questionnaire was filled out by a physician.  It is unclear if this is a private or VA physician.  The Veteran was noted to have a benign lid lesion.  It was described as a left lower eyelid growth, pigmented, as described by the Veteran.  He was noted to have had the tumor excised the prior month.  The physician noted that the Veteran did not have any scarring or disfigurement as a result of the benign lesion removal.  

In October 2014, the Veteran was afforded a VA eye examination.  He reported he had a lower left lid lesion removed recently.  He stated he felt his vision had changed over time.  The examiner noted that a review of the record showed stable vision and ocular health.  The examiner also noted that the Veteran had the papilloma present for over 30 years (this would indicate it was present prior to 1984) without change prior to its removal.  On physical examination, the Veteran had normal lids bilaterally.  The examiner noted the Veteran had normal age-related refractive error and ocular heath on examination.  The area of the papilloma removal appeared healed and without scarring.  

In March 2015, an additional Disability Benefits Questionnaire was filled out by a physician.  The diagnosis provided was of cataracts.  The Veteran was noted to have normal lids on external examination.  The examiner noted the Veteran did not have scarring or disfigurement attributable to an eye condition.  

In June 2015, the Veteran was afforded a second VA eye examination.  The examiner reviewed October 1988, February 1990 and September 1993 records which documented a 3 to 4 mm lesion on the left lower lid margin.  The examiner noted that a February 1990 record documented the Veteran's statement that the lesion had been present for 23 years, or since roughly 1967.  The Veteran reported his lesion was removed in 2014.  Following physical examination, the optometrist noted that the Veteran was found to have normal ocular health, age-related refractive error, and fully correctable visual acuity in both eyes.  The left lower eyelid area at the site of the benign nevus removal appeared well-healed and without scarring.  The examiner opined that the Veteran's eye condition was less likely than not incurred in or caused by service.  The examiner's rationale for this opinion was the Veteran's February 1990 statement that the lesion had been present for 23 years, and his several statements that the lesion had remained stable.  The Board notes that the June 2015 examiner misread the handwritten February 1990 treatment record.  The record indicated the Veteran had the lesion for two to three years ("2-3 yrs").  Other treatment records from 1998 indicated the Veteran's report that the lesion had been present for two years (1987).  Additionally, the Board was unable to find an October 1988 record, but there are two October 1989 records.  The Board attributes these errors to reading handwritten medical notes, as the other content of these records is properly recorded.

An October 2016 statement from the Veteran's representative noted the October 2014 VA examination was inadequate given the brevity of the report.  The Board notes that the 2014 examination indicated that there were no residuals of the removal of the lesion, but did not provide a nexus.  Although, on its own, the October 2014 examination would be inadequate to base a service connection decision, when reviewed in combination with the medical records and 2015 examination, there is adequate medical and lay evidence upon which to decide the Veteran's claim.

A November 2016 VA eye treatment record noted the same history of a left lower lid lesion with a temporary scar from excision.  Additionally, the Veteran had developed a left upper eyelid hydrocystoma which he wanted removed.  The diagnosis section did not mention the left lower eyelid scar, but noted that the cyst on the left upper eyelid was bothersome.

In January 2017, the Veteran submitted a Vista Eye Associates record noted that the Veteran had a left upper eyelid cyst that he wished to have removed.  It appeared that this cyst was removed, the handwritten note seems to state "I&D of epith inclusion cyst", which the Board believes is "incision and drainage of epithelial cyst."  He was then given an ointment for seven days.

Initially, the Board again notes that the Veteran is competent to report on physically observable symptoms.  He credibly testified that he was treated in service for a foreign body irritation to his eye.  However, a review of his service treatment records showed that the foreign body was removed from his right eye.  He testified that he had no other treatment for his eye in service.  He testified that he next sought treatment for his eyes in October 1988.  The Board notes that this would be four years after discharge from service.  Additionally, the Board was unable to find an October 1988 treatment record related to his left eyelid.  The Board found that the first treatment record in the virtual record which addressed his left eyelid lesion was from September 1989.  The remainder of the Veteran's testimony regarding his left eyelid lesion is supported by the medical record (the information regarding treatment, size, and location).  In November 2009, it was recorded that the Veteran reported his lesion developed in 1980.  Again, however, intial treatment records fro the lesion from 1989 indicated it developed in 1987.  And a 2010 VA record indicated it would have began slightly prior to 1990 according to the Veteran.  

The Board finds that the medical and lay evidence is against finding that service connection for a left eyelid lesion is warranted.  The Veteran was not treated for a left eyelid lesion, or any left eye condition, in service.  The earliest treatment record, from September 1989, included the Veteran's statement that his eyelid lesion had formed two years prior.  Subsequent treatment records from 1989 and 1990 continued to include the Veteran's statements that his eyelid lesion developed in roughly 1987, which is 3 years after his discharge from service.

Medical records include a determination that the left eyelid lesion was a benign intradermal nevus.  The Veteran testified that he believed his lesion grew somewhat over the years; however, medical records from 1989 measured the lesion as being 3mm to 5 mm, and subsequent records 20 years later measured it as 4.3 mm.  As such, the medical records indicate that in 1987 the Veteran had a benign intradermal nevus grow on his left lower eyelid.  The growth appeared to remain stable from 1989, when it was first seen by a medical professional, until 2014 when it was removed.  The medical evidence does not include any indication of a connection to the Veteran's service.  The Veteran's argument that he had a foreign irritant removed from his eye in service as a cause of his subsequent left lower eyelid lesion fails as the foreign particle was removed from his right eye.  The Veteran testified that a physician had never indicated that there was a relationship between his bilateral conjunctivitis and his left lower eyelid lesion.  

The Board notes that the 2014 VA examiner did not provide a nexus opinion.  The 2015 VA examiner opined that the Veteran's left lower eyelid lesion was not caused or aggravated by service because the Veteran had reported the lesion began prior to service and had remained stable.  The Board notes that this rationale is erroneous as the 1990 record was misread.  However, the Board notes that medical evidence shows the lesion remained stable, was benign, and began after service.  As such, the evidence of record does not include an in-service diagnosis or symptoms associated with the benign lower lid lesion, and does not include a positive medical link between service and the development of the lesion.  The Veteran's lay evidence was erroneous as his in-service eye injury was for the right eye, and his lesion was on the left eye.

As the left eye lesion was first noticed by the Veteran in 1987, three years after service, and there is no indication of a left eyelid injury or symptoms in-service, as well as no positive medical nexus between the Veterans's left eyelid benign intradermal nevus and service, the Board finds that service connection is not warranted.   

Given the above, the Board finds that the weight of the evidence is against finding a link between a left lower eyelid benign intradermal nevus and service.  As such reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for a left lower eyelid benign intradermal nevus is denied.


REMAND

During the September 2014 Board hearing, the Veteran testified about bilateral conjunctivitis in service.  The Board then referred the issue of whether new and material evidence had been submitted to reopen a claim for service connection for bilateral conjunctivitis to the RO in the March 2015 Board decision and remand.  In a March 2016 rating decision, the RO denied the Veteran's new and material evidence claim, although the RO titled it "service connection for conjunctivitis (now claimed as vision problems," finding that new and material evidence had not been submitted.  In March 2016, the Veteran filed a notice of disagreement with this decision.  The Board notes that in 2017, the Veteran's representative provided claims for three additional eye disorders that are being referred in this decision: water cyst removal, chronic dry eye and immature cataracts.

In April 2014, the RO denied the Veteran's claim for service connection for Meniere's disease, to include as due to service-connected tinnitus.  In May 2016, the Veteran submitted a timely notice of disagreement with this decision.

A statement of the case has not been issued by the RO for either of these claims, and they must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) regarding the Veteran's claims of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for conjunctivitis and entitlement to service connection for Meniere's disease.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


